Affirmed and Memorandum Opinion filed August 4, 2005








Affirmed and Memorandum Opinion filed August 4, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01023-CR
NO.
14-04-01024-CR
NO.
14-04-01025-CR
____________
 
BRENDALYN
LANE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County,
Texas
Trial Court Cause Nos.
990,004; 990,005; & 990,376
 

 
M E M O R A N D U M   O
P I N I O N
Appellant entered a plea of no contest to the offenses of
injury to a child; injury to a child, and aggravated robbery.  After a pre-sentence investigation and a
hearing, the trial court assessed punishment at ten years=, ten years=, and forty years= confinement.  Appellant filed a written notice of
appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record, which she received on May 6, 2005.  No pro se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 4, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).